NO. 07-11-0024-CV
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           FEBRUARY
16, 2011
                                            ______________________________
 
                                                      CRAIG
E. MENDENHALL,
                                                                                                            Appellant
V.
 
DR. DHIRAJAL PATEL,
DR. BENJAMIN LEEAH, 
JOHN H. ADAMS, TOSHA
JAMES,
 
                                                                                                            Appellee
_________________________________
 
                        FROM
THE 251st DISTRICT COURT OF POTTER COUNTY;
 
                      NO.
98,7721-00-C; HONORABLE ANA ESTEVEZ, PRESIDING
                                           _______________________________
 
                                                  ORDER
DISMISSING APPEAL
    _______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Appellant has filed a motion to dismiss.  Without passing on the merits of the case, we
grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal. 
Having dismissed the appeal at appellant=s
request, no motion for rehearing will be entertained, and our mandate will
issue forthwith.
 
 
Brian
Quinn
       Chief Justice


the July 7th order,
this Court directed that legal counsel be engaged to represent the interests of
Dale Sue Jones and that a notice of representation be filed in this Court on or
before September 3, 2010, noting that failure to comply would result in
dismissal.  This Court also ordered that
Dale Sue Jones's brief on the merits be filed on or before October 4, 2010,
again noting that failure to comply would result in dismissal.
            On October 7, 2010,
Stanley Ray Jones filed "Appellant's Application for Extension of Time to
Obtain Counsel."  By the motion, Mr.
Jones represents that he requires an extension to employ counsel to represent
the interests of Dale Sue Jones.[1]  First, we note, that Mr. Jones, by filing a
motion for extension of time to employ counsel on behalf of Dale Sue Jones, is
attempting to represent the Estate of Dale Sue Jones.  This he cannot do.  Consequently, we take no action on that motion.  However, even if we were to consider the
merits of that motion, we would deny the relief requested because not only has
the Estate of Dale Sue Jones been afforded an adequate opportunity to retain
counsel and failed to do so, the motion itself lacks substantive merit.
            As both deadlines which
were set by the July 7th order have lapsed, we dismiss that portion of the
appeal as it pertains to the claims of Dale Sue Jones. See Tex. R. App. P. 42.3 (b) and (c).  Only the issues raised by Stanley Ray Jones
in his pro se brief will be considered following submission of this
appeal.  
Appellee, New Reflections, filed its brief in response to
Stanley Ray Jones's brief on September 14, 2010.  Per the July 7th order, Dr. Ted Scott's
Appellee's Brief in response to the issues raised by Stanley Ray Jones is due
on or before November 3, 2010.
It is so ordered.
                                                                        Per
Curiam
 



[1]Stanley
Ray Jones's pro se brief on the merits was filed on May 13, 2010.